The following opinion was filed July 5,1902:
Cassoday, O. J.
I fully concur in the affirmance of the several orders from which the appeals are taken. The will expressly gave full power at all times to sell and convey the real estate and any part thereof, and to convert the same into personal property. The general scheme and purpose of the will is in harmony with its express language, and by necessary implication requires the real estate to be converted into personal property and to be administered and finally disposed of as such. Under the well-established doctrine of equitable conversion which this court has repeatedly recognized and enforced, the whole estate in question must, for the purpose of determining the validity of the will, be regarded, in equity, as personal property — as abundantly shown in the opinion of my brother Maeshall, filed herein. This being so, it is very obvious that our statutes, which were in force at the time of the death of the testator, and which prohibited the suspension of the absolute power of alienation of real estate for a longer period than “the continuance of two lives in being at the creation of the estate,” have no application to the estate in question. Sees. 2038, 2039, R. S. 1878. Such statutory prohibitions relate entirely to real estate and have no reference to personal estate.
The most important question in the case is whether the provisions of the will are repugnant to the common-law rule against perpetuities as to personal property. That rule was *137necessarily evolved, little by little, from time to time, as questions arose in the courts. The important question running through the cases is as to the length of time that the absolute power of alienation might be suspended. In some of the early ■cases the suspension was limited to a single life in being when the estate was created. Manning’s Case, 4 Coke, B. 329 (94b) ; Lampet’s Case, 5 Coke,, 328 (46b). But as early as 1614 Lord Chancellor UoTTi3TOHAM:,-^tke father of equity,-— after having granted a rehearing, called to his aid a number •of able judges, and after due deliberation declared it to be the law:
“That the limitation of a term to several persons in remainder, one after the other, if such persons be all in being ■and particularly named, can in no wise tend to the entail of a chattel or creating of a perpetuity, but the limiting of it to a person not in being doth.” Goring v. Bickerstaffe, Poll. 31, 32.
That is believed to be the first case extending the rule to a number of lives in being at the time of the creation of the •estate. Soon after, the same learned Lord Chancellor followed the same ruling in the Duke of Norfolk’s Case, Poll. 223; 3 Cas. Oh. 1; 2 Freem. 12. To the same effect: Love v. Windham, 2 Keb. 631; Love v. Wyndham, 1 Mod. 50; Taylor v. Biddall, 2 Mod. 289. Several of the eases cited were decided nearly 100 years before Blaekstone was written. That standard work declared, nearly 150 years ago, that:
“Courts of justice will not indulge .even wills, so as to ■create a perpetuity, which the law abhors; because by per-petuities (or the settlement of an interest, which shall go in the succession prescribed, without any power of alienation), estates are made incapable of answering those ends of social commerce, and providing for the sudden contingencies of private life, for which property was at first established. The 'utmost length that has been hitherto allowed for the contingency of an executory devise of either kind to happen in is that of a life or lives in being, and one and twenty years after-wards. . . . That though such remainders may be lim*138ited to as many persons successively as the devisor thinks proper, yet they must all be in esse during the life of the first devisee; for then all the candles are lighted and are consuming together, and the ultimate remainder is in reality only to that remainderman who happens to survive the rest; and it was also settled that such remainder may not be limited to take effect, unless upon such contingency as must happen, if at all, during the life of the first devisee.” 2 Cooley, Bl. Go mm. (4th ed.) 174,175.
This was expressly approved and substantially held by the House of Lords, with Lord Chancellor Beougham presiding, in Cadell v. Palmer, 1 Clark & F. 372, 411-423; 7 Bligh, 202, 229-240; 21 Eng. Rul. Cas. 100, 120-129. Mr. Perry states the several advances made in the common law. 1 Perry, Trusts (4th ed.) § 379. The case of Gadell v. Palmar, supra, was decided long before this state was admitted into the Union, and is referred to in the opinion filed herein as correctly stating the common law against perpetuities; and it is therein argued at great length, and, as I understand, in effect held, that the will in question does not offend against such common-law rule; and I fully concur in that construction of tire will.
1 have briefly referred to tire history of the rule as bearing upon a question about to be considered. Had my brethren been content to rest the decision in this case upon such conclusion, there would have been no occasion for writing this separate opinion. But they have gone further, and expressly declared that: “The• common-law rule as to perpetuities respecting personal property is not in force in this state.” In other words, the declaration is that in Wisconsin personal estate may become inalienable and tied up for all time. And yet, as declared in the quotation from Blackstone, the law abhors perpetuities as being contrary to the purpose “for which property was at first established.” Infringements of the common-law rule against perpetuities have uniformly been held void on the ground that they are “repugnant to the policy *139of tile law.” Duke of Norfolk’s Case, Poll. 226. Or, as approvingly quoted by Mr. Perry from the same ease: “A‘ perpetuity, is a thing odious in the law, and destructive to the commonwealth; it would stop commerce and prevent the circulation of property.” 1 Perry, Trusts (4th ed.) § 3’ll. It requires no citation of authority to show that, except as changed by statute or constitution, the common law is in force in Wisconsin the same as the other states of the Union except Louisiana. Coburn v. Harvey, 18 Wis. 141; Kellogg v. C. & N. W. R. Co. 26 Wis. 272; Spaulding v. C. & N. W. R. Co. 30 Wis. 116; Brown v. Kayser, 60 Wis. 7, 18 N. W. 523, and cases there cited; Webster v. Morris, 66 Wis. 390, 391, 28 N. W. 353; State v. Twogood, 7 Iowa, 252; Hemmingway v. Scales, 42 Miss. 1.. Certainly, the common-law rule against perpetuities was not changed prior to the adoption of our state constitution. That expressly declared that:
“Such parts of the common law as are now in force in the territory of Wisconsin, hot inconsistent with this constitution, shall be and continue part of the law of this state, until altered or suspended by the legislature.” Sec. 13, art. XIY.
There is no pretense that there has ever been any statute in this state purporting to change such common-law rule as to personal property. The ruling in this case upon the question here being considered is based wholly upon an assertion of Eyan, O. J., in Dodge v. Williams, 46 Wis. 96, 50 N. W. 1106. He there states that:
“The statute limiting the rule against peipetuities to realty manifestly abrogates the English doctrine as applicable to personalty. Expressio unius, exclusio alterius.”
There are several reasons why that assertion should not be given the force of law: (1) Eo authority is cited by the learned chief justice in support of it. Eo authority is cited in support of it in the lengthy opinion filed in this case unless the quotation of it, without protest by way of argument by my brother Maesiiall, speabing for the majority of the court in Harrington v. Pier, 105 Wis. 507, 82 N. W. 345, is to be *140regarded as an authority. (2) Tlie assertion is not a sound proposition of law. In Dodge v. Williams, 46 Wis. 95, 1 N. W. 92, 50 N. W. 1106, the chief justice correctly states, what has already been indicated in this opinion, that: “The English doctrine of perpetuities applied to estates both real and personal, and grew up by a series of judicial decisions.” In support of it he cites the two sections of Perry above mentioned. While the limitation upon the period of suspension of the power of alienation might be similar as to both classes of property, yet the common-law rules applicable to real estate were, in several respects, different from those applicable to personal estate. 1 Thom. Coke, Litt. 402, 403, note. This sufficiently appears from the authorities cited. As stated by Mr. Gray: “The rules of law and equity with regard to trusts were wholly abrogated in New York by tire Revised Statutes of 1828, which now govern the entire subject.” Gray, Restraint on Alienation of Property, § 180. Thus, one chapter of the statutes of that state is entitled, “Of Real Property, and of the Nature, Qualities, and Alienation of Estates Therein.” Part 2, ch. 1, 1 R. S. of N. Y. pp. 665-701. Secs. 2038, 2039, R. S. 1878 (secs. 14, 15, ch. 56, R. S. 1849), discussed at length in the opinion on file in this case, are literal copies of sections 14, 15, of article 1 of title 2 of chapter 1, pt. 2, of the New York statutes, except that the last section of the New York statute reads, “not more than two lives,” while our corresponding section simply reads “two lives,” — a distinction without a difference. Numerous other sections of the New York statutes relating to real estate were adopted by our Revised Statutes of 1849, and have been continued since. Chapter 4 of part 2 of the New York statute is headed, “Of Title to Personal Property, in Certain Oases.” Id. p. 715. Sections 1 and 2 of title 4 of that chapter read:
“Section 1. The absolute ownership of personal property shall not be suspended by any limitation or condition whatever, for a longer period than during the continuance and *141until the termination of not more than, two lives in being at the date of the instrument containing such limitation or condition ; or if such instrument be a will, for not more than two lives in being at the death of the testator.
“Section 2. In all other respects, limitations of future or contingent interests in personal property, shall be subject to the rules prescribed in the first chapter of this act, in relation to future estates in lands.” Id. p. 127.
Thus, it appears that the legislature of this state simply adopted certain sections of the Yew York statutes limiting the rule against perpetuities as to real estate, but made no reference to such New York statutes as to personal property,— much less as to the common-law rule against perpetuities as to personal estate. In adopting the sections mentioned they were not legislating in respect to the common law, but in respect to existing statutory law. This being so, how is it possible that the maxim, Expressio unius est exclusio alter-ius — ’mentioned by the learned chief justice — operated to “abrogate the English doctrine” of perpetuities “as applicable to personalty” ? As stated by an eminent English judge, that maxim
“is often a valuable servant, but a dangerous master to follow in the construction of statutes or documents. The exclusio is often the result of inadvertence or accident, and the maxim ought not to be applied when its application, having regard to the subject matter to which it is to be applied, leads to inconsistency or injustice.” Colquhoun v. Brooks, 21 Q. B. Div. 52, 65.
To hold that the adoption of a statute of ISTew York which materially shortened the common-law period during which the absolute power of alienation of real estate might be suspended, operated, by virtue of that maxim, to “abrogate the English doctrine” of perpetuities as to personal property, is, to my mind, simply absurd. The claim that such shortening of the period of suspension as to real estate operated to lengthen the time during which the absolute power of alienation of personal property might be suspended indefinitely and *142to the remotest period would be tile carrying of the doctrine of repeal by implication beyond all bounds; and that to secure a condition of things which, as we hare seen, is “repugnant to the policy of the law” and “destructive to the commonwealth” and the purposes “for which property was at first established.”
In each of our sister states of Minnesota and Michigan, the legislature adopted the New York statute as to real estate, mentioned, but not as to personal property, the same as was done in this state by the Revised Statutes of 1849. The question here being considered was squarely presented for adjudication in each of those states. The Minnesota court expressly held that:
“In this state the absolute power of alienation, as respects real estate, cannot be lawfully suspended by the creation of a trust for more than two lives in being. But as to personal property the common-law rale still prevails, and a trust therein may continue for one or more lives in being at the death of a testator, and twenty-one years and a fraction.” In re Tower's Estate, 49 Minn. 371, 52 N. W. 27.
The same conclusion was reached by the supreme court of Michigan. Palms v. Palms, 68 Mich. 355, 363, 370, 36 N. W. 419, 434. On this last page it is said by the court that:
“The personal property coming within the trusts is governed in this state by the common-law rule, which limits the suspension of the power of alienation to the period of any life or lives in being and twenty-one years afterwards.”
If these two decisions are right in the particular mentioned, .then the assertion of Chief Justice Ryaw, quoted, is wholly without foundation. That they are right, I apprehend, will not be disputed by any one who appreciates that the adoption of a particular statute simply displaces the common law to the extent that it is inconsistent with it. Chippewa Falls v. Hopkins, 109 Wis. 616, 617, 85 N. W. 553.
If a contrary rule, like the one announced in the opinion filed, is to prevail, then many of the decisions of this and other *143courts, purporting to be based upon the common law, would V without foundation. The difference in the statutes of New York and in this state, in the particulars mentioned, in a case involving the right to assign the income of personal property, was pointed out in Lamberton v. Pereles, 87 Wis. 449, 457, 458, 58 N. W. 776., That case is not referred to in the opinion of my brother Maeshall in this case. But the holding of my brethren upon this particular question is not based upon the theory that the assertion of the chief justice, quoted, is a correct proposition of law. On the contrary, and in speaking of. that particular assertion, the opinion of my brother Maeshall in this case expressly declares that:
“Neither by the foregoing conclusion, nor by anything said in reaching it, do we intend, expressly or inferentially, to give any opinion as to whether the correct conclusion was reached, in Dodge v. Williams. That case may not have been correctly decided. There were good reasons, perhaps, for saying that it was not, when the De Wolf Case was decided. In states having a statutory situation similar to ours, it has been held that the common law is in force. It is by no means improbable that, if we were permitted to deal with the subject as an original matter, we would so hold.” But the decision, whether right or wrong, ought now “to be given the force of a statute.”
Thus it is, in effect, admitted that the assertion of the learned chief justice was wrong and without any foundation, and for that reason, in my judgment, it ought not to be sanctioned, — much less “to be given the force of a statute.”
“This is not a mere question of practice nor the construction of a local statute long acquiesced in, but is a question of general equity jurisprudence; and it is very important to the people of the state that this court should, at least on such •questions, adhere to the principles of the common.law so well •established as to become elementary.” Nonotuck Silk Co. v. Flanders, 87 Wis. 243, 244, 58 N. W. 383.
Courts are instituted, not for the purpose of making laws, but for the purpose of declaring what the law is; and an *144erroneous declaration, as to -what the law is, does not, in: my judgment, change the law, although it is binding upon the-parties in the particular case. Such erroneous declaration of the law simply puts the court mating it out of harmony with the law. Courts and judges, however learned and eminent,, will from time to time make mistakes and erroneous statements in respect to the law, which should, when subsequently discovered, be corrected. In no other way can the high standard of the common law, declared centuries ago, he maintained.
“Reason is the life of the law; nay the common law itself is nothing else but reason, which is to be understood of an artificial perfection of reason, gotten by long study, observation, and experience, and not of every man’s natural reason for nemo nascitur artifex. This legal reason est summa ratio. . . . No man (ont of his own private reason) ought to be wiser than the law, which is the perfection of reason. . . . The reason of the law is the life of the law; for though a man can tell the law, yet, if he know not the reason thereof, he shall soon forget his superficial knowledge.” 1 Thom. Coke, Litt. 1, 3.
Rut there is still another reason why the assertion of the chief justice should not have the force of law. It was, in my judgment, uncalled for in the case in which it was made, and was mere sajino-judicial dicta. This appears from the language of the chief justice in that case, where he said:
“The English doctrine of perpetuities . . . appears to have been applied to private trusts, but not to trusts for charitable uses, which usually are essentially and indefinitely permanent. The rule of public policy which forbids estates to be indefinitely inalienable in the hands of individuals does not apply to charities. These, being established for objects of public, general, and lasting benefit, are allowed by the law to be as permanent as any human institution can be, and courts will readily infer an intention in the donor that they should be perpetual. . . . If au alienation of the estate becomes essential to the beneficial administration of the charity, it may be authorized by a court of chancery. . . *145But, were this otherwise, the statute limiting the rule against perpetuities to realty manifestly abrogates the English doctrine as applicable to personalty.” Bodge v. Williams, 46 Wis. 95, 96, 50 N. W. 1103.
That case was decided upon the theory that the bequest was for a charitable purpose and outside of the common-law rule of perpetuities. Thus it was said by my brother Marshall, in a recent case, that:
“It was plainly and correctly decided, in Bodge v. Williams, that the statutes of perpetuities and of uses and trusts have no application to gifts for charitable purposes. That was as far as the court was called upon to go on the facts in that case Harrington v. Pier, 105 Wis. 493, 494, 82 N. W. 345.
Besides, in my judgment, the court is not called upon to decide in this case whether the common-law rule as to per-petuities respecting personal property is in force in this state. This seems to be conceded in the opinion of my brother MaRshall, where it is said, in effect, that: “The conclusion which we have reached, as to whether the trust offends against such common-law rule, . . . would enable us to fully dispose of this case without deciding the proposition [just mentioned].” And again: “If the conclusion were different as to” that proposition, “the final result would be the same, because ... if the trust were to be tested by the common-law rule, as to perpetuities,” it would not fail. In the effort to give the assertion of the chief justice, quoted, “the force of a statute,” it is claimed that that assertion is res adjudicaia. In support of such claim, the opinion filed cites a case which holds that:
“A proposition assumed or decided by the court to be true, and which must he so assumed or decided, in order to establish another proposition, which expresses the conclusion of the court, is as effectually passed upon and settled in that court as the very matter directly decided.” School Trustees v. Stocker, 42 N. J. Law, 115.
*146I have no objection to the rule thus stated, hut in my judgment the assertion of Chief Justice Ryan does not come •within that rule, but is entirely outside of it. The same is true as to the rule stated in the text-book cited in the opinion,, where it is said that:
“It has been held that not only is the judgment of a court conclusive on all questions actually and formally litigated, but likewise as to all questions within the issue, whether formally litigated or not; that is to say, all matters which are impliedly and necessarily within the issue joined, and the determination of which is necessai’ily included in the judgment.” Wells, Res Adjud. § 217.
This sufficiently appears from what has already been said. Chief Justice MaRShall tersely stated the true rule when he said “that the positive authority of a decision is co-extensive only with the facts on which it is made.” Ogden v. Saunders, 12 Wheat. 333; Evans v. Virgin, 72 Wis. 423, 39 N. W. 864.
4. There is one other reason why the assertion in question should not be given the force of law. Five years after that assertion was made, in an opinion by Oole, O. J., speaking for the whole court, four members of which participated in the decision of Dodge v. Williams, he stated the common-law rule of perpetuities as to personal property when applied- to private trusts, and among other things said: “This common-law rule of perpetuity as to personalty may be unaffected by our statute.” De Wolf v. Lawson, 61 Wis. 469, 473, 474, 21 N. W. 615. That was said after careful deliberation, in a case relating wholly to real estate, for the very purpose of preventing any one from being misled by such obiter remark of Chief Justice Ryan. The same was in substance repeated two years afterwards for the same purpose. Webster v. Morris, 66 Wis. 382, 28 N. W. 353. What Was said in those two cases, and subsequently in Lamberton v. Pereles, 87 Wis. 449, 457, 458, 58 N. W. 776, I had assumed, substantially disposed of the obiter remark of Chief Justice- Ryan in Dodge v. Williams. I had reached that conclusion because *147I liad supposed it to be a universal rule, as held by the supreme court of the United States, that a decision of any court “not in harmony with some of its previous decisions has the effect to overrule those with which it is in conflict, whether mentioned and commented on or not.” Asher v. Texas, 128 U. S. 129.
While I have no doubt that my brethren have made the ruling here complained of, in pursuance of a sense of duty nevertheless I have been constrained to write this separate opinion, in which I have attempted, in a respectful manner, to expose what I regard as a legal monstrosity, in the hope that the legislature may do something to relieve the state of Wisconsin from being the only state in the Union where personal property may be given in trust for a private purpose and rendered inalienable for all time.
A motion to modify the judgment -yus denied September 23, 1902, and the following opinion was filed September 25, 1902:
Maesham., J.
We are asked to modify the judgment rendered here on these appeals so as to allow taxable costs in this court to the losing parties payable out of the tjust fund. The prevailing parties, by their respective counsel, consent to the making of such modification, and yet we are unable to come to the conclusion that it can properly be done. A definite rule has been established as to when a trust fund, held by an executor, can be depleted in the manner here requested in the absence of a statute so regulating the matter. In re Donges’s Estate, 103 Wis. 497, 79 N. W. 786. It is conceded that this action does not fall within the rule unless it should be viewed as one for the construction of a will. The court would not have gone so far as in the Donges Case had it not been for the previous decisions in respect to the subject, which we felt bound to follow. The whole practice *148of inviting litigation by allowing parties1 to indulge in judicial controversies involving trust funds at the expense thereof, regardless of whether such parties win or lose, is pernicious and should not be encouraged by any judicial rules. A careful reading of the Donges Gase must convince any one that such was the view of this court when that case was decided. That view has rather been strengthened .than weakened by efforts to- have the rule declared by the court liberally construed, minimizing its effects as regards the injustice it was intended to prevent. All such efforts must fail. We indine to a strict rather than a liberal construction of the rule. An action not, strictly speaking,- for the construction of a will or contesting the validity of a will, though the- meaning or even tire validity of a will may be the vital question involved, does not fall within the rule. Otherwise, in an action of re-plevin or trover, or any one of others that might he mentioned, if the right sought to be vindicated turned upon the meaning or validity of a will, a party proceeding in good faith, whether successful or not, would be entitled to1 have his taxable costs out of the property involved. The mere fact, it must be understood, that the validity of' a will or its meaning is a vital question in a case^ is not sufficient to satisfy the fule giving to a losing party in this court the right to have his taxable costs paid out of the trust fund. The cases to which counsel have called our attention where the Donges Case was referred to as the ruling authority, were will contest or construction cases. Suda was Jones v. Roberts, 96 Wis. 427, 70 N. W. 685, 71 N. W. 883, and the other cases referred to in the Donges Case, which, it was supposed, bound the court to declare the law to be as indicated in the latter case.
Notwithstanding the conclusion reached as to whether this case is one for the construction of or to set a will aside, strictly speaking, we have the proposition before us on the stipulation for the granting of the motions, as to whether a *149trustee or guardian ad litem, can make an agreement, entitled to be respected by tbe court by tbe entry of a judgment in accordance therewith, for tbe payment of costs out of tbe trust funds be is in duty bound to protect, which are not legitimately chargeable thereto1. • That must be answered in tbe negative. It has been in effect so decided as to guardians ad litem on many occasions. Kingsbury v. Buchner, 134 U. S. 650, 10 Sup. Ct. 638; Fischer v. Fischer, 54 Ill. 231; Walton v. Coulson, 1 McLean, 120, Fed. Cas. No. 17,132; McClure v. Farthing, 51 Mo. 109; San Fernando F. H. Asso. v. Porter, 58 Cal. 81; Barber v. Craves, 18 Vt. 290. Obviously, a trustee- has no better right to give away the property be is in duty bound to conserve than a guardian ad litem. lie has no right whatever to deal with tbe fund inconsistent with tbe purposes of tbe trust. Tbe general principle in that regard clearly precludes a trustee or guardian ad litem from rightly stipulating for tbe payment of costs out of tbe trust fund under bis care, which are not legitimately a charge upon it. Tbe eminent counsel who signed tire stipulation before us, of course, were not unmindful of such general and salutary principle. We construe their consent to tbe granting of tbe motions as merely so consenting in case of its being the judgment of tbe court, under tbe rule of tbe Donges Case, that tbe losing parties here are entitled to tbe relief they ask for.
By the Court. — The motions are denied.